Citation Nr: 9923601	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1974 to June 1977.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas denying service connection for retinitis 
pigmentosa.  In January 1997, the Board issued a decision 
denying the veteran's claim for service connection for 
retinitis pigmentosa.  The denial was based on a finding that 
the first manifestations of the veteran's retinitis 
pigmentosa were many years after service and that the disease 
was not attributable to service.  

The veteran appealed the Board's January 1997 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In March 1999, on the 
recommendation of a joint motion that was filed by the 
veteran's attorney and the Office of General Counsel for VA, 
on behalf of the Secretary, the Court granted the motion, and 
vacated the Board's January 1997 decision denying service 
connection for retinitis pigmentosa, and remanded the issue 
to the Board for additional development and readjudication.  
The joint motion found the veteran's claim to be well 
grounded.  (A copy of the joint motion is in the claims 
folder.)

The appellant's attorney was advised by letter in June 1999 
that he had 90 days to submit additional evidence pursuant to 
the Court's order.  He responded in July 1999 that he would 
not submit evidence at this time, but wanted the case 
returned to the RO for development as set out in the joint 
remand.  


REMAND

The March 1999 joint motion stated that the VA had failed to 
fully assist the veteran in the development of his well-
grounded claim for service connection for retinitis 
pigmentosa.  In this regard, it was noted that the VA 
examination in 1992, conducted in conjunction with the 
veteran's claim, had not addressed the question of the 
etiology of the veteran retinitis pigmentosa.  Further, that 
subsequent to that examination, the veteran had submitted lay 
evidence suggesting the presence of retinitis pigmentosa 
during and immediately after service as well as medical 
evidence suggesting a possible nexus between his retinitis 
pigmentosa and his period of service.  It was noted that 
while these submissions, standing alone, could not serve as 
the basis for allowance of the claim, they did call for 
additional evidentiary development, i.e., further VA 
examination and a medical opinion.  However, this necessary 
development was not accomplished prior to the Board's July 
1997 denial of the veteran's claim.  Pursuant to the Court's 
directives in the joint remand, the case is being remanded to 
the RO for the following action:  

1.  The RO should provide the veteran and 
his attorney an opportunity to submit any 
additional arguments and evidence in 
support of the current claim.  

2.  After completion of the above, the 
veteran should be afforded a VA 
ophthalmologic examination.  (In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review before the examination.)

The examiner should be asked to identify 
any existing eye disorders to include 
etiology.  The examiner is also asked to 
carefully review the claims folder, 
particularly the favorable medical 
opinions submitted on the veteran's 
behalf, and provide an opinion as to the 
questions of (a) whether it is as likely 
as not that retinitis pigmentosa had its 
onset during service or (b) if its onset 
was prior to service whether or not it 
was aggravated therein or (c) if it was 
first manifested after service, whether 
it is in any way related to service.  The 
examiner should support any opinion by 
discussing medical principles as they 
apply to specific medical evidence in 
this case.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for retinitis pigmentosa.  

If the decision remains adverse, the veteran and his attorney 
should be provided with an appropriate supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
claims folder should be returned to the Board.  The Board 
intimates no opinion as to the outcome of this case.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  










